DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 1/25/2022 is acknowledged. 
3.	Claims 1-10 and 14 have been cancelled. 
4.	New claims 15-18 have been added.
5.	Claims 11-13 and 15-18 are pending in this application.
6.	Applicant elected without traverse of Group 1 (claims 1-8 and 11-14) and elected without traverse of peptide of SEQ ID NO: 237 as species of a peptide or modified FGF21 peptide consisting of a specific/defined amino acid sequence in the reply filed on 8/27/2021.
	Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a peptide exhibiting antagonist activity against fibroblast growth factor 21 (FGF21) binding to Klotho β, wherein said peptide comprises a sequence selected from the group consisting of SEQ ID NOs: 180 and 237-240; and a pharmaceutical composition comprising such peptide and a pharmaceutically acceptable carrier, diluent, or excipient.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 11; and this too appears to be free of prior art.  

Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification. 

9.	Rejection to claims 1, 2 and 6 under 35 U.S.C. 103 as being unpatentable over Tagmose et al (US 2010/0216715 A1, filed with IDS) in view of Ellison et al (US 2014/0213512 A1, filed with IDS) is hereby withdrawn in view of Applicant’s amendment to the claim.

Examiner's Comment
Rejoinder
10.	Claims 11-13, 15 and 16 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 and 18, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/30/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Examiner’s Amendment
11.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John P. Breen on 2/14/2022.

Claims 15-18 have been amended as follows:

15. (Currently Amended) A pharmaceutical composition comprising a 

16. (Currently Amended) A pharmaceutical composition comprising a 

17. (Currently Amended)  A method of reducing weight gain or inducing weight loss in a patient in need thereof, comprising administering to said patient

18. (Currently amended) A method of treating diabetes in a patient in need thereof, comprising administering to [[a]] said patient  level.

Claims 11-13 as filed in the amendment filed on 1/25/2022.
Claims 11-13 and 15-18 are allowed.

Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance: 
A peptide exhibiting antagonist activity against fibroblast growth factor 21 (FGF21) binding to Klotho β, wherein said peptide comprises a sequence selected from the group consisting of SEQ ID NOs: 180 and 237-240 recited in instant claims 11-13 and 15-18 is free of prior art.  The closest prior art is Tagmose et al (US 2010/0216715 A1, filed with IDS).  Tagmose et al, throughout the patent, teach various FGF21 analogs, for example, pages 67-68, Table 1.  However, there is no teaching, motivation, or other type of suggestion to modify the FGF21 analogs in Tagmose et al and arrive at a peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 180 and 237-240.  Therefore, a peptide exhibiting antagonist activity against fibroblast growth factor 21 (FGF21) binding to Klotho β, wherein said peptide comprises a sequence selected from the group consisting of SEQ ID NOs: 180 and 237-240 recited in instant claims 11-13 and 15-18 is both novel and unobvious over the prior arts of record; and the claimed peptide is markedly different from what exists in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-13 and 15-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658